DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (US 5,894,306) in view of Yoshimi (US 11,172,082).
With respect to claim 1 (similarly claims 10-11), Ichimura teaches an information processing apparatus (e.g. An electronic meeting device 10 Fig 2 col 6 ln 42-49, see also Figs 1 and 3) comprising: 
a first acquisition unit (e.g. data input interface 26 Fig 1, col 8 ln 32-39) configured to acquire multimedia data (e.g. configured to acquire audio and image data, see col 7 ln 1-12, col 8 ln 32-39) associated with an item of record data 5having a plurality of items (e.g. associated with a meeting data having a plurality of items, as suggested in col 6 ln 40-67-col 7 ln 1-12); 
a conversion unit (e.g. items 21 and 24 Fig 3) configured to perform a conversion process from the multimedia data (e.g. perform conversion process from the pen data and the audio data, as suggested in Fig 3 col 8 ln 59-67-col 9 ln 1-22, col 19 ln 59-65, col 21 ln 29-35) to first display data showing a content of the multimedia data (e.g. to a first display data showing the content of the multimedia data i.e. the handwritten data and the speaker name, see Fig 8, keywords or audio signal patterns that appears in audio signals can be displayed, col 21 ln 23-28); and 
a display controller (e.g. control section 30 Fig 1) configured to display the first 10display data when the conversion process is completed (e.g. configured to display the first display data when items 21 and 24 complete the conversion process and pass the first display data to display 25 Fig 3, col 10 ln 37-67),
However, Ichimura fails to teach displaying second display data showing a progress status of the conversion process when the conversion process is incomplete in association with the item of the record data.
Yoshimi teaches a display data showing a progress status of a conversion process when the conversion process is incomplete in association with the item of a record data (e.g. perform a process of reflecting the first user request in a type or setting of a job and immediately after the process of reflecting the first user request is started, display an in-profress screen indicating that the first user request is being processed but is not yet completed, claims 1 and 7).
Ichimura and Yoshimi are analogous art because they all pertain to data/voice conversion systems (Yoshimi 310 Fig 7). Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Ichimura with the teachings of Yoshimi to include: displaying second display data showing a progress status of the conversion process when the conversion process is incomplete in association with the item of the record data, as suggested by Yoshimi in claims 1 and 7. The benefit of the modification would be to allow the user to keep track of the progress of the conversion process.
With respect to claim 2, Ichimura in view of Yoshimi teaches the apparatus according to claim 1, wherein the 15display controller displays, as the second display data, data showing that the conversion process is unimplemented, the conversion process is currently underway, or the conversion process failed (Ichimura e.g. display data showing that the conversion has started but not yet completed, as modified by Yoshimi in claims 1 and 7).
With respect to claim 3, Ichimura in view of Yoshimi teaches the apparatus according to claim 1, wherein the 20multimedia data is any of voice data, still image data, or video data or a combination thereof (Ichimura e.g. the 20multimedia data is any of voice data, still image data, see Figs 1-3).
With respect to claim 4, Ichimura in view of Yoshimi teaches the apparatus according to claim 1, wherein the conversion unit outputs information concerning a reason of failure when the conversion process fails, and 25the display controller further displays the second display data along with the information concerning the reason of failure (Yoshimi e.g. claims 1 and 7 in the modification suggest outputs information concerning a reason of failure when the conversion process fails, and 25the display controller further displays the second display data along with the information concerning the reason of failure).
With respect to claim 9, Ichimura in view of Yoshimi teaches the apparatus according to claim 1, wherein the conversion unit, from the multimedia data, performs the conversion process to text data showing a voice recognition result from voice data included in the multimedia data, 10text data showing a character recognition result from image data included in the multimedia data, text data showing a character recognition result from image data included in the multimedia data (Ichimura e.g. state detector 24 uses image recognition to continuously convert characters written on a whiteboard or the like, and phrases are extracted from the string data, col 21 ln 29-40), text data showing a feature extracted from image data included in the multimedia data, or text 15data showing a feature extracted from video data included in the multimedia data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675